UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7233


TYRONE JOHNSON,

                  Petitioner - Appellant,

          v.

ROY COOPER,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cv-00242-FDW)


Submitted:    November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Tyrone Johnson, Appellant Pro Se.  Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Johnson, a North Carolina inmate, seeks to appeal

the    district    court’s           order    dismissing         his    28     U.S.C.    § 2254

(2012)    federal    habeas          petition.           The    district       court’s    final

order was entered on March 31, 2015.                             We construe Johnson’s

notice   of    appeal      as    having       been      filed,     at    the    earliest,    on

August 4, 2015, the date appearing on that document.                                See Fed.

R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

In his notice of appeal, Johnson stated that he did not receive

notice of the district court’s order until August 3, 2015.

       Parties are accorded 30 days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.    4(a)(1)(A),    unless          the     district      court       extends    the    appeal

period   under     Fed.     R.       App.    P.       4(a)(5)   or     reopens    the    appeal

period under Fed. R. App. P. 4(a)(6).                       “[T]he timely filing of a

notice    of      appeal        in     a     civil       case    is      a     jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

       Johnson’s notice of appeal is clearly untimely.                               However,

under Rule 4(a)(6), the district court may reopen the time to

file an appeal if (1) the moving party did not receive notice of

entry of judgment within 21 days after entry, (2) the motion is

filed within 180 days of entry of judgment or within 14 days of

receiving notice from the court, whichever is earlier, and (3)

no party would be prejudiced.                     We remand for the limited purpose

                                                  2
of permitting the district court to determine whether Johnson is

entitled to the benefit of Rule 4(a)(6) to reopen the time to

file   an   appeal.   The   record,       as   supplemented,   will   then   be

returned to this court for further consideration.



                                                                      REMANDED




                                      3